IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009

                                     No. 08-11125                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MICHELLE CASANOVA

                                                   Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:05-CV-227


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Michelle Casanova, a social security claimant, appeals
the district court’s decision to affirm the administrative law judge’s finding that
she was not entitled to social security benefits. For the following reasons, we
affirm.
       In 2003, Casanova filed for Title II disability insurance benefits and for
supplemental security income benefits under Title XVI.                    She alleged her


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-11125

disability based on back pain began January 29, 2003. Her claims were denied
by the Commissioner, and she sought review by an administrative law judge
(ALJ). The ALJ concluded that, while Casanova’s impairment was severe, she
“has the residual functional capacity to perform work at the light exertional
level.” Accordingly, the ALJ denied benefits.
      After Casanova exhausted her administrative remedies, Casanova sought
review in federal district court under § 205(g) of the Social Security Act, 42
U.S.C. § 405(g) (2000).    A federal magistrate judge issued a report and
recommendation to affirm the decision of the Commissioner. Casanova filed
objections, which the district court overruled. The district court adopted the
magistrate judge’s report and recommendation and denied relief. Casanova now
appeals.
      We review a denial of social security benefits “only to ascertain whether
(1) the final decision is supported by substantial evidence and (2) whether the
Commissioner used the proper legal standards to evaluate the evidence.”
Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). A final decision is supported
by substantial evidence if we find relevant evidence sufficient to establish that
a reasonable mind could reach the same conclusion reached by the
Commissioner. Id. In our review of the evidence, we do not substitute our
judgment for the Commissioner’s judgment. Id. If there are conflicts in the
evidence, we accept the Commissioner’s resolution of those conflicts so long as
that resolution is supported by substantial evidence. Id.
      Casanova’s sole argument on appeal is that substantial evidence does not
support the ALJ’s finding as to her residual functional capacity (RFC). The
Commissioner uses a sequential five-step inquiry to evaluate disability claims
under 42 U.S.C. § 423(d)(1)(A). Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir.
2005); 20 C.F.R. § 404.1520(a)(4). In step four of the inquiry, the Commissioner
considers whether the claimant has the RFC to perform past relevant work. 20

                                       2
                                    No. 08-11125

C.F.R. § 404.1520(a)(4)(iv). The ALJ found that Casanova retained the ability
to perform her past relevant work as a cashier.
      Casanova contends that the ALJ erred in placing great weight on her
admission that she took care of her family and certain household tasks. We
disagree. Although the ALJ did consider this evidence, he did not put undue
emphasis on it. “It is appropriate for the Court to consider the claimant’s daily
activities when deciding the claimant’s disability status.” Leggett v Chater, 67
F.3d 558, 565 n.12 (5th Cir. 1995).       Indeed, any “inconsistencies between
[Casanova’s] testimony about [her] limitations and [her] daily activities were
quite relevant in evaluating [her] credibility.” Reyes v. Sullivan, 915 F.2d 151,
155 (5th Cir. 1990) (per curiam).
      Moreover, the ALJ expressly considered Casanova’s medical records,
including a normal MRI and a normal bone scan. Dr. Cone found a slightly
diminished range of motion in the lower back but no spasm. Dr. Cone also
indicated that Casanova had had “symptoms for a couple of years” and
characterized them as “generally under-whelming.” Dr. Veggeberg had found
her temporarily totally disabled but did not indicate that she was permanently
unable to work. The ALJ recognized that Casanova had lumbar pseudoarthrosis
and found it to be a severe impairment. However, the ALJ found Casanova’s
“testimony and subjective complaints . . . only generally credible.” Credibility
determinations are generally entitled to great deference. Newton, 209 F.3d at
459. In this case, we find the ALJ’s determination that Casanova has retained
the ability to perform her past relevant work as a cashier is supported by
substantial evidence.
      The order of the district court is AFFIRMED.




                                         3